Title: To Thomas Jefferson from Albert Gallatin, 13 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            
                                …
                            
                            13th July 1807
                        
                        …will do more than to open
                            slovenly sixty, and will encourage a completion in the same style,
                            for which the 5 p% appropriation, on the sales of lands, secured by the compact with the State of Ohio, will gradually
                            afford sufficient funds.
                        The part of the road to which I would propose to apply the existing appropriation is beginning at Gwinn’s
                            & proceeding westward—1st because there is little or no difficulty between Cumberland & Gwinn’s—2dly
                            because Gwinn’s is at the forks of the two great roads leading eastward, one by Cumberland to this city, to Bal[timore
                                and] Philada., the other by Mounts’s ferry to Winchester
                            & Virginia generally—3dly because the three or 4 first miles from Gwin’s westwardly include by far the worst
                            & most difficult part of the road, being the great ascent of the Allegheny mountain—4thly because that part of the
                            road, (at least about 4 miles of it) being common to the new & to the existing road, supposing no further appropriation to be made, the money expended will not have been thrown
                            away, but on the contrary a permanent & most capital improvement obtained on the existing road.
                        The mode must certainly be by contract to the lowest bidder, dividing the road into half mile sections, and,
                            if necessary subdividing the contract for each section, that is to say making separate contracts, for levelling the road,
                            making bridges, quarrying, hauling, breaking, laying the stones &a., The funds will not allow much expense in
                            Superintendence. But one agent living on or near the spot, unconnected with the contracts, & to be paid for each
                            day’s attendance, may be obtained at a moderate salary; full instructions being given to him by  on the details of the work. I should think about two dollars a day would procure a
                            very trusty & good man of that description, whose business being confined to only 5 or 6 miles, might from day to
                            day examine every detail in the work of the contractors, prevent any imposition & secure a proper performance on
                            their part in every respect.   If a further appropriation sufficient to defray the whole road shall be obtained, a general
                            superintendent of higher grade may be employed, workmen brought from a distance, and the experience gained by this
                            beginning enable us to digest & execute as perfect a plan as is practicable—
                        
                            
                  
                        
                            Albert Gallatin
                     
                        
                    